       It is with great sadness and a heavy heart that I write this letter. Words can not

describe the feeling of reliving the most traumatic times of your life. My life was rocked

to its core due to the intentional and senseless acts of Mr. Adrian. The feeling this

brings is indescribable and can only be experienced not told. One would believe that

over time the pain would go away, but these wounds cut deep to the point where only

God can repair them. A beautiful young soul with the mind of a man was robbed in his

youth from a lifetime of accomplishments.

       B.J. was an exceedingly brilliant and handsome young boy that God placed on

this Earth to bless others with his presence. He was indeed a small boy with big

dreams. Dreams that should have and could have lived out to fruition. B.J. was a caring

and loving child that had the heart of a leader. Even in his youth, B.J. had the tenacity

and maturity of a man that was clearly and utterly visible through his studious and

focused mindset. B.J. always found a way to put a smile on the faces around him and

was a blessing to everyone he encountered. He had a goal that would have put smiles

on millions of faces. B.J. wanted to be the first black president of the United States. His

goals and mindset spoke to a volume that a thousand words could not paint a picture.

The heartless acts of Mr. Adrian took away one of the most beautiful souls to touch this

Earth. The world is in need for brilliant minds, and Mr. Adrian robbed this world of a

child who had the heart and courage to want to lead an entire nation.

       The deliberate and malicious action of Mr. Adrian took not only one precious life,

but two. Karen Clarke was a woman filled with ambition and determination. Karen was

an aunt, a sister, a cousin, but above that all, she was a mother. With the heart to bless

a thousand and the mind to speak beauty into existence, she worked hard and raised
B.J. to be the man he should have been. B.J. unquestionably got his studious and

compassionate personality from his mother.Karen who was a go getter, whatever she

set her mind to she would achieve it. Karen was not only brilliant, but she spoke her

mind and expressed herself in every way possible passionately. Her hardworking

attitude and love for family kept everyone together. Karen treasured the love of

everyone around her and valued the significance of family. Karen was a warrior and she

fought to her last breath to save B.J. My life completely changed abruptly the moment

she left this Earth. One million souls cannot fill the void that Karen and B.J. left in my

life. Karen and I were inseparable, joined to the hip like siamese twins. When Karen

graduated high school she moved to New York to live with me. When I moved from

New York to CT, Karen moved to Connecticut because of me. At times I feel

responsible, because had I not moved to CT Karen would never have moved to CT and

she would probably still be alive. When I lost Karen, I lost a sister. Karen and I were

roommates growing up in Jamaica, we slept in the same bed. Though Karen was two

years younger than me, wherever I went Karen was there. Karen was not just my

cousin, she was my sister, as I said before. She held all my secrets and I held hers.

Our souls were intertwined from childhood and the loss of my soul sister is

indescribable and unforgettable. Karen and B.J.s’ murder destroyed my life. Any and

everything good felt like it was completely and utterly flipped upside down. The day I

had to identify their bodies rocked me to the core. I was in a wheelchair for two years.

Due to the tremendous amount of stress I endured, I was later diagnosed with Multiple

sclerosis. It felt like there was a weight placed on my life that I had no ability to move. I

got into a car accident leaving the arraignment, just from the sheer amount of stress and
grief that was upon me. The pain of losing my soul sister and B.J. brought on even more

pain than i could imagine,and that was just brought on by the stress of it all. Karen was

my confidant. She was my keeper. She was there for me and I was there for her. Most

of my life experiences we shared together. She was present when both my daughters

were born and I was present when B.J. was born. We were each other's babysitter.

Not a day goes by that I do not mourn for my sister. Life has never been the same for

me without Karen. This tragedy affected the entire family. My children's lives have been

altered because they love their aunt Karen and cousin B.J. The evil of Adrian Peeler is

senseless and I will never be able to understand how a grown man could heartlessly kill

an eight year old. B.J. was a child, and he has never hurt anyone. He did not deserve

to be gunned down like a dog in his own home. Adrian violated their privacy by busting

into their home and killing Karen and B.J. in cold blood. The thing that baffles me the

most was that Adrian had the audacity to tell Karen why he had to kill her and B.J. and

heartlessly shot her at point blank rage. A monster like that has no place in society, no

type of rehabilitation can help him. Without Karen and B.J. in my life today, I can say

with a One hundred percent certainty that my life will still never be the same.



Sincerely,

Janet A. Gordon

(A sister Still Grieving)
